 HURON DRESSED BEEFHuron Dressed Beef, Inc. and Mike Beck, BobMaher, Denton Gross, Russ Flolo, Jim Brock,Bill Eining. Case 18-CA-6422September 15, 1980DECISION AND ORDEROn June 30, 1980, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Huron DressedBeef, Inc., Huron, South Dakota, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.3i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Member Penello would find that Respondent's hackpay liability com-mences from 5 days after each of the discharged strikers makes an uncon-ditional offer to return to work. See his dissenting opinion in Abilities andGoodwill. Inc., 241 NLRB 27 (1979), enforcement denied 612 F2d 6 (IstCir. 1979); Valley Oil Co., Inc., 210 NLRB 370 (1974)3 Member Jenkins would compute interest on the backpay in accord-ance with his dissent in Olympic Medical Corporation, 250 NLRB No. II(1980).DECISIONPreliminary Statement; IssuesSTANLEY N. OHLBAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsAct, as amended, 29 U.S.C. § 151, et seq., was heardbefore me in Huron, South Dakota, on April 10-11,1980, with all parties participating throughout by counseland given full opportunity to present evidence, argu-ments, proposed findings and conclusions, and briefs re-ceived by May 23, 1980. Record and briefs have beencarefully considered.The principal issues are whether Respondent Employ-er violated Section 8(a)(l) of the Act by threatening em-ployees with discharge if they engaged in a strike to pro-Complaint issued November 30, growing out of charge filed October10 as amended November 30. 1979 Unless otherwise specified, all datesare in 1979.test Respondent's refusal to meet and negotiate about im-proved wages and benefits; by discharging employees forso striking; by treating reinstated strikers as new employ-ees, at reduced wages and without seniority; and for re-fusing to reinstate employees for alleged picket line mis-conduct.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent has been and is aMinnesota corporation engaged in the slaughter, process-ing, and nonretail sale and distribution of beef and relat-ed products at and from its facility in Huron, SouthDakota. During the 1979 calendar year, a representativeperiod, Respondent purchased and received at that facili-ty, directly in interstate commerce from places outside ofSouth Dakota, products, goods, and materials valued atover $50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. AI.LEGED UNFAIR LABOR PRACTICESA. Facts as FoundRespondent operates a beef slaughtering and meatpacking business in Huron, South Dakota, with over 100employees, most of whom engage in slaughter or direct-ly related tasks.At or around 8:30 a.m. (starting time was 6 a.m., theshift being from 6 am. to 4:30 p.m.) on Wednesday, Sep-tember 26, 1979, Respondent's kill floor employees, afterdiscussing among themselves the need for a cost-of-livingwage increase, designated a committee of four-Gross,Maher, Flolo, and Beck, all Charging Parties here-tomeet with company officials on that subject as well asconcerning perceived shortcomings in the training pro-gram for new employees. The designated four according-ly thereupon met briefly in the hallway with GeneralManager Vandervest and Plant Superintendent Fisher,requesting an audience with Company President Miller.Stating that he lacked the power to authorize such ameeting, Vandervest with Fisher nevertheless indicatedthey would attempt to arrange it for later that week. Theemployees' committee of four reported this to theirfellow workers shortly before 9 a.m. That evening (Sep-tember 26), 12 to 15 employees met at Gross' home todiscuss the foregoing.Since the employees heard nothing by the end of theweek, they-that is, most of the kill floor employees-met again during their workbreak on Friday morning, re-viewing their problems, needs, and intentions, and votedto picket if nothing developed. That afternoon (Friday,September 28) at the 2 p.m. workbreak, two members ofthe employees' committee (i.e., kill floor employeesGross and Maher, with committeeman Flolo coming in252 NLRB No. 31151 DECISIONS OF NATIONAL LABOR REL ATIONS BOARDlater), this time joined by two cooler room employees(Pate and Steinblock), visited the company office, wherethey again met with General Manager Vandervest andPlant Superintendent Fisher together with two othercompany officials.2At this meeting, employees' repre-sentative Maher explained the need for and requested a15-percent cost-of-living adjustment, particularly in viewof what they considered to be their continuing substan-dard wages following a general wage reduction in Sep-tember 1977. Employees' representative Gross also com-mented on perceived inadequacies in training newlyhired employees. It was suggested to the employees byGarsowl that the company representatives had no au-thority to accede to any adjustment, and to take thematter up through proper "channels"- the present beingthe "wrong channels"-in November. Gross explainedthat the employees (who were unrepresented by a union)were opposed to any further delay. When the employees'representatives reported the foregoing to their fellows,the latter (around 30 to 35) expressed their impatiencewith further delay and unwillingness to wait anothermonth, whereby about 90 percent of the employees thenvoted to strike. This being close to the end of the shifton Friday, with no kill room work scheduled for Satur-day, the employees agreed to meet in the company park-ing lot around 5:30 a.m., a half hour before starting time,on Monday. On the way out, Gross informed the forego-ing four company representatives of the employees' deci-sion, drawing from them the response that they were"stupid" and going about it "the wrong way." Garsowadding that he was "scared" to tell Company PresidentMiller because he (Garsow) knew "what would happen,that [you] would all be fired."On Monday morning, October 1, around 5:30 a.m.-ahalf hour before shift start-most of the kill floor em-ployees were accordingly assembled in the companyparking lot, across the road from the company officebuilding. Around 5:45 a.m., the employees' representa-tives, Gross, Flolo, and Maher, visited Vandervest andFisher, inquired if there was a change of heart, andstated that the employees wanted to work but would like"something to go on." The company representatives in-dicated its position remained "the same." The employees'representatives rejoined their colleagues in the parkinglot, followed shortly by Vandervest and Fisher, who,after asking the assembled employees, "How any of[you] guys could be on strike, what are (you] going todo for money," announced to the 30-35 employees there(including substantially all kill floor employees, as wellas some employees from elsewhere in the plant) that anyemployee "not through the gate working by 6:00 o'clockwould be fired, or would never set foot inside the gateagain" and that "somebody would be there to take theirplace."4When Plant Superintendent Fisher asked kill2 I.e., Respondent's secretary and accountant Tyrrell and another ac-countant and manager of another facility, Garsow, described as the "righthand man" of Company President Miller, who was not there Of theforegoing, only Vandervest testified at the hearing.3 See fn. 2, supra.'As against the overwhelming body of credited testimony of numerousemployees to the contrary, I do not credit the testimony of employeeQuiram-a witness of dubious credibility for additional reasons explicatedbelow-that Fisher merely indicated to the assembled employees that iffloor employees Curtis, Martinmaas, and Sterrett whythey were doing this and to return to work, they de-clined, stating that "we [are] part of [them]." Vandervestand Fisher then left. After a brief discussion, the sixCharging Parties in this proceeding commenced picketing,about 6:05 a.m., with signs, on the road in front of themain gate to the plant. Other employees stood by or left,later spelling the picketers. Of the 30-35 employees as-sembled in the parking lot that morning, at least 29-33identified by name at the hearing did not go to work thatday. Picketing continued thereafter all day, all weekexcept Saturday and Sunday, until October 10.On Tuesday evening, October 2, employee representa-tive and picketer Denton Gross, a long-term resident ofHuron and in Respondent's employ since 1975 as a killfloor butcher, visited Plant Superintendent Fish and toldhim he had probably made a mistake and needed his jobback. Fisher told him that "sometimes you have to livewith your mistakes," but would "see what he could do"and let him know by 7 a.m. the next morning. Later thatday Gross also visited General Manager Vandervest withthe same explanation and plea, and Vandervest likewisetold him he "would have to check with someone" andlet him know. Since Gross did not hear from either ofthem, he again called Vandervest the next day. Vander-vest told him the Company was adhering to its an-nounced policy (supra) that anyone (including Gross) notthrough the gate by 6 o'clock "would be fired andwould never work there again."On Friday morning, October 5, Gross, accompaniedby fellow employee committeemen Flolo and Maher, in-terrupted his picketing to meet in the company officewith Vandervest and Fisher, and inquired who else hadbeen sent the discharge letter of October 3, who wouldbe taken back, and whether the Company would negoti-ate with the employees, again indicating that the men de-sired to return if there was "some action that therewould be a meeting, just something to give the mensome hope for." Vandervest said it was up to Fisher asthey failed to return to work they would he "replaced." Testifying as Re-spondent's witness, Quiram conceded he was the onl) employee of allthose attending the meeting in the parking lot on the morning of OctoberI who, after agreeing to picket later, returned to work that day (and hassince remained there and was promoted to leadman). I similarly rejectVandervest's testimony that Fisher merely indicated to the assembled em-ployees that they would be "replace[dl" if they did not return, as beingfar outweighed by the cumulated, corroborated testimony of numerousemployee witnesses. Without explanation, the author of the statement itselfPlant Superintendent Fisher, was not produced by Respondent to testify towhat he said; and on cross-examination Vandervest conceded he couldnot recall Fisher's exact words, that he could not "recall" whether Fishersaid "fired," and that Fisher did indeed announce to the employees thatany employee not through the gate or punching the timeclock by 6 a.m.would "never set foot inside the gate again" (substantially as testified bythe General Counsel's employee witnesses). Although the employees' rep-resentatives had on September 28 been given a "position" paper by Re-sporndent indicating, among other things, that for employees not report-ing for work Respondent "will make appropriate replacements" (RespExh 5) This (as well as a prepared phraseology allegedly read by Van-dersest to employees he solicited on the telephone to return to work-Resp. Exh. 6) and an October 4 letter advising employees that" a perma-nent replacement is being hired to take your job" (Resp Exh 7; emphasissupplied) do not negate or overcome the force of Fisher's remarks, asherein found, to the assembled employees, that they would be "fired" and"never set foot inside the gate again" if they did not clock in at once orunder the rigorous "new hire" conditions set by Respondent.152 HURON DRESSED BEEFto rehire, including jobs and wages, but that in any eventrehire would be at the Company's starting-rate low scale($4.70 per hour) with loss of all seniority.5Credited testimony of various of the striking employ-ees6establishes that prior to being reinstated or offeredreinstatement7they were required to fill out a new em-ployee's job application form, with loss of all accrued se-niority, and loss of all accrued vacation pay and insur-ance benefits (the latter available only after 90 days ofemployment), as well as (in almost all cases) starting at anew employee's wage rate, because of their having goneout on strike. Not all of the striking employees were of-fered8or accepted" these terms. Those who did notreturn on these terms were sent a letter by Vandervestdated October 4 that since they had not reported at 5:30a.m. on October 8 (sic), "a permanent replacement isbeing hired to take your job" (Resp. Exh. 7). Vandervesttestified at the hearing that he considers all employeeswho did not report to work by 6 a.m. on October I (inresponse to Fisher's aforequoted admonition) to havequit Respondent's employ and to no longer be its em-ployees, and to have lost all of their accumulated senior-ity and accrued benefits; and that if they returned itcould only be as new employees at the starting wage rate($4.70 per hour) upon the basis of a new employment ap-plication. And Vandervest testified that during the weekof October I and the following week, permanent replace-ments were in fact hired in place of all employees whodid not return to work in response to its foregoing job"offer" or on the aforedescribed terms and conditions.Vandervest further testified that employees who hadbeen thus "replaced" were not permitted to return towork; and that, although some of the replacements haveleft, the original employees have not been offered thosejobs. Vandervest also testified that on October 8 and thefollowing 2 weeks there were no "permanently assigned"jobs on the kill floor because of the large number of newpersonnel. Vandervest concedes that all reinstated strik-" The foregoing findings are based on credited, mutually corroborativetestimony of the General Counsel witnesses Gross, Beck, Williams, Curts,Cooper, Paul, Donald Dorris, David Dorris, Flolo. and Brock^ Only some of the striking employees were reinstated Neither the em-ployees' committee members nor Charging Parties were reinstated.I Williams, Curtls, Cxooper, Paul (not restored to his former job despitehis request and its being unfilled), Donald Dorris, and David Dorris; aswell as other reinstated striking employees. These employees had beensolicited by Respondent to return to work-on the terms and conditionsindicated, as "new" employees Curts, for example, was rehired as a newemployee at the starting rate of 4 70 instead of his former $5.90 perhour, as well as total loss of his seniority since his 1975 hire date Al-though Curts initially declined this offer because the strike was still inprogress and, as he puts it, "management had not [even] agreed to meetwith the employee representatives" and because he was being stripped ofall seniority, as well as vacation pay, and returned to starting pay. Curlsnevertheless acceded to these terms a month later and returned to workon that basis early in November After a week back, Curls was restoredto his previous pay scale. Striking employee Donald Dorris was reinstat-ed at $2 per hour less than his prestrike rate (also raised back some ltimeafter his return).r Concededly none of the six charging parties received any offer of"reinstatement," een on the terms and conditions described, since theyhad already been discharged for allegedly having threatened another em-ployee or employees, as will be described in section IlI.B., infra.9 E.g.. David Dorris, and James Paul, for example, who was "reiiisl:t-ed" at lower pay ad loss of seniority, to a different job under his protest.was soon laid ff and not since recalleding employees were rehired on the basis of new employ-ment applications at the beginning rate of pay (whichwas raised after I week to their former rate) and thatthey have been permanently stripped of all seniority andaccrued benefits including vacations.B. Resolution and RationaleThwarted or rebuffed in their attempts to obtain whatthey considered to be overdue cost-of-living wage ad-justments and other betterments, Respondent's employeesconcertedly withheld their services, engaging in an eco-nomic strike. It is elementary that, under the Act, theemployees had the right both to seek these bettermentsand to engage in an economic strike to obtain them. Re-spondent's response was to threaten to fire them and notpermit them to enter the plant again if they failed toreturn to work at once; and, thereafter, indeed to firesome, notably the ringleaders constituting the "commit-tee" designated by the employees to talk to the employ-er, and to "permanently replace" all others who failed toreturn to Respondent's employ on condition that theyapply as "new" employees, at starting wages (in somecases around $2 per hour less than they had beenmaking) and with total loss of their accumulated senior-ity and benefits (vacations and medical insurance).It is a violation of the Act for an employer to dis-charge or to threaten to discharge, or to restrain andcoerce such as through elimination of seniority or eco-nomic benefits, an employee because he has exercised orseeks to exercise any right under the Act. It is a viola-tion of the Act for an employer to discharge or tothreaten to discharge employees for seeking improve-ment of the terms and conditions of their employment(N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618(1969); N.L.R.B. v. Washington Aluminum Co., 370 U.S.9 (1962)), or to discharge or economically penalize them(such as through denial or reduction of seniority or vaca-tion rights) for withholding their services in pursuance ofthat effort in an "economic strike" (.L.R.B. v. UnitedStares Cold Storage Corp., 203 F.2d 924 (5th Cir. 1953),cert. denied 346 U.S. 818; The LaidlaKw Corporation, 171NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969),cert. denied 397 U.S. 920 (1970); L.R.B. v. FleetwoodTrailer Co., Inc., 389 U.S. 375, 378 (1967); N.L.R.B. .Great Dane Trailers, Inc., 388 U.S. 26, 32-34 (1967).Since that is precisely what Respondent did here, asfound, those actions were and continue to be violative ofSection 8(a)(1) of the Act, and it is accordingly so deter-mined. Nor has Respondent established that its economicstrikers were accorded their "Laidlaw rights,"t" or,indeed, that they were even replaced before being dis-charged or treated as no longer having reinstatementrights." Although Respondent unlawfully discharged itsstriking employees on October 1, even if it had consid-"I he LaidlaK (orporatiln, 171 NlRBH 1366 (1908g). nf(d 414 F 2d 9'?(7th Cir I969). cert denied 397 li S 920 ()(1970)i Cf .I. R B. v [n'ited Stat (old Storage (Crp .2(01 1: 2d 924 (5thCir 151), crl denied 346 US 8 X1( 1953) The G(ineral Counsel docsnot contend that the strike herein sw as at any linle conlvcred to an ll uifallrlabor practice slrike: nor does he llege olkilion of Sec v aX)(3) ,It thAct15 3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDered them economic strikers it failed to accord them"Laidlaw rights" or to offer them undiluted job reinstate-ment as required.Respondent's Contentions Concerning AllegedEmployee Threats and Picket Line MisconductRespondent contends that its discharge of the sixcharging parties here, as well as its refusal to reinstatethem to its employ, are warranted because of certainthreats they are alleged to have made to other employeesand because of alleged picket line misconduct. It is con-ceded that on October 3 Respondent sent all six chargingparties identical letters stating that they were being dis-charged because of threats made to an employee.It will be recalled that of the six thus discharged,four-Gross, Maher, Flolo, and Beck-constituted thecommittee designated on September 26 by the employeesto present their requests to Respondent. (The remainingtwo are Brock and Eining, together with the foregoingfour committeemen constituting the six charging partiesin this proceeding and active picketers.)Respondent presented a number of witnesses-Quiram(with Mrs. Quiram as partial corroborator), Imker, Til-bury, and Hutton-to support its contention that it dis-charged the six employees in question for threatening an-other employee or employees. It is necessary to considerthe testimony of these witnesses, together with counter-vailing testimony by the discharged employees in ques-tion.Respondent's former kill floor gutter, Quiram-untilhis elevation to leadman a few weeks before testifyinghere on Respondent's behalf-testified that at the em-ployees' aforedescribed September 28 (Friday afternoon)meeting, where he conceded most favored a strike, em-ployee' committeeman Beck remarked that "whoeverwould come back to work would have knobs beat ontheir heads," which "scared" Quiram. Observing Quiram,I seriously doubt that. Furthermore, according toQuiram, when the employees' committeemen returnedthat afternoon (September 28) to report the outcome oftheir meeting with management, they indicated that theywould meet with management again on Monday morn-ing, October 1, and that there was no certainty of astrike even on October 1. It will be recalled, supra, thatin the early morning of October 1, after the unsuccessfulvisit of the employees' committee to the office, and theconfrontation of Vandervest and Fisher with the assem-bled employees in the parking lot, although Quiram hadagreed to picket later that morning, instead he-alone ofall the employees there-returned to work that day, con-cededly driving in then as well as daily thereafter with-out hindrance or molestation, or threat thereof, of anykind-belying his purported "scared" frame of mind. OnOctober 5, Respondent through Vandervest subscribed acomplaint in its name as plaintiff in the Beadle CountySouth Dakota Circuit Court, based in part on supportingaffidavits of Quiram (as we as lmker, Tilbury, andHutton), seeking an injunction against acts or threats ofviolence or such picketing or "intimidation" by thecharging parties herein, named as defendants. Althoughthe allegations were denied under oath by the defendants(charging parties here), nevertheless a temporary re-straining order was issued on the same day (October 5)ex parte, and that order apparently still remains in effect,not only as to the charging parties here but also as to"all other persons acting in concert with them" havingknowledge, "until further order of this Court," but with-out any hearing yet having been held. In March 1980,shortly before the hearing in the instant proceeding, em-ployees' committeeman Gross, a neighbor of Quiram pre-viously on friendly terms with him, visited the latter andasked him why he had signed the affidavit resulting inthe injunction order. In response, Quiram, according tohis own testimony, asked Gross, "Why do you have tothreaten anybody"-although according to Quiram's tes-timony, supra, it had been Beck who had made the afore-describe alleged "threat." Although Quiram also testifiedon direct examination that he also asked Gross on thisoccasion, "Why do you have to threaten to burn some-body's house down, on cross-examination Quiram con-ceded that Gross had made no such threat to him, buthad only said, in a group of 20-25 other kill floor em-ployees, that those reporting to work would be "in trou-ble." Quiram concedes that at no time-before, during,or after the strike-has he encountered any problem inentering or leaving the plant. Finally, Quiram-who waspromoted to leadman a few weeks before he testified asRespondent's witness here-testified that his affidavit insupport of the injunction application, was already fullytyped, presented to him by Respondent's office.Concerning the foregoing, employees' committeemen,Beck and Gross, sharply disputed Quiram's version. Becktestified that what he did say to the employees on theafternoon of September 28 was to urge them to be onhand Monday morning (October 1) in view of a plan"hopefully ...to get ahold of management during theweekend" and that "if we all stuck together we'd be ableto lick this deal." On comparative demeanor observationsalone and without more, I most certainly prefer andcredit the version of Beck, sincere and forthright wit-ness, to the alleged spotty recollections and inabilities torecall into which Quiram, an unprepossessing witness, re-peatedly retreated. Gross, also a forthright and impres-sive witness, likewise credibly denies that he ever indi-cated that anybody returning to work would "be in trou-ble" (whatever such a remark might or might not mean,and in any event hardly necessarily a "threat"). Regard-ing his visit to Quiram's home, Gross admits he askedQuiram why and how he could sign such an affidavit-hardly an improper act on Gross' part. According toGross, whom I credit, Quiram replied he did it becauseof fear of losing his job. In other respects, Gross, whomI credit in preference to Quiram, disputes Quiram as tothe statements attributed to him by Quiram at the latter'shome. 212 I can best characterize the surrebuttal testimony of Quiram's wifeon this subject, as seeming to me to be confused confabulation. largelyinconsistent with her husband's testimony as well as with that of Gross.Mrs Quiram claims to have overheard only snatches of the conversationbetween Gross and Quiram in the Quiram home, where, according toMrs Quiram, she pretended to be asleep on a living rooxm couch some 65feet away from the kitchen where the conversation was taking place.with an intervening dining room For these reasons, as well as demeanorContinued154 HURON DRESSED BEEFRespondent's witness Imker, who did not participate inthe October strike, testified that on October 3, as he ap-proached the plant in his vehicle, he observed a line ofpicketers across the road, but that he was neverthelesspermitted to drive through, although employees' com-mitteeman Flolo remarked that he would "mess up[your] tires, maybe tip [your other pickup truck-whichhad been parked in the employees' parking lot for 3 or 4months in a substantially damaged condition followingan accident] over." Flolo flatly denies making the state-ment attributed to him by Imker. Imker's testimony is invarious respects inconsistent with his own affidavit givenin support of the aforementioned temporary injunctionapplication; for example, in contradistinction to his testi-mony here, Imnker there swore that he was "physicallyblocked ...for approximately five (5) minutes" fromentering and that Flolo "threatened ...specifically that...[I] and others would not be permitted to enter." Be-cause of these contradictions by Imker of his own affida-vit, his repeatedly defective memory, my poor impres-sions of him as a witness, and my preference for Flolo'stestimony as observed, I discredit Imker.Respondent's witness, Tilbury, who likewise did notjoin the walkout, testified that as he approached theplant gate shortly after 7 a.m. on the morning of October3, he observed Brock and Beck standing on the road,and they asked him why he did not join the strike. Til-bury replied that he needed the work, planned to getmarried, and "wanted things to go good." AlthoughBrock and Beck moved aside and Tilbury proceeded toenter, according to Tilbury, Brock remarked that histruck could be wrecked, his house burned down, or hephysically harmed-all of which Tilbury "didn't take itserious." Tilbury concedes that no threatening gestureswere made and that he made no report to the police.Tilbury admits that when Brock and Beck came overto his window to speak to him, he (Tilbury) need nothave stopped but could have driven his vehicle aheadand into the plant since there was nobody in front of it.Still, according to Tilbury, when, later that day, GeneralManager Vandervest asked him if he had any problemsabout being "threatened," he told Vandervest about theepisode of that morning but that he (Tilbury) was "nottoo concerned about it because I knew the strikers wereupset with what was going on and everything." Never-theless, Tilbury, as Imker later executed an affidavit pre-sented to him by Respondent, at odds with his testimonyhere, that he "was physically prevented from entering"the plant by Brock and Beck and was "froced [sic] tostop [my] vehicle" on the occasion in question-state-ments which, in view of his contrary testimony in thisproceeding, I am compelled to regard as untrue, and forwhich reason I am constrained to reject the remainder ofhis testiony, preferring instead the straightforward de-nials of both Brock and Beck, which I credit.Finally, Respondent's part-time gutter, Hutton, whoalso did not participate in and was opposed to the strike,testified that on the morning of October 3, as he droveto work accompanied by fellow employee Mastel, heobservations and her evident interest in supporting her husband I dis-count her testimonywas flagged by Gross and Eining, who approached thedriver's side of the vehicle. According to Hutton, sincethere was nobody in front of the vehicle he could readilyhave driven in. Instead, he stopped and exchanged a"Hi" greeting with Gross, who, however, remarked toMastel (a person of siight build), "If we catch you any-where we are going to beat your butt." Hutton laughed,because he thought "it was funny." Mastel said, "Let'sgo," and the vehicle proceeded without interruption. Ac-cording to Hutton, Mastel later remarked he was"scared. I don't know what to do." Hutton concedes thatat no time was he hindered from going in or coming outof work, and that at no time was he threatened by any ofthe pickets, with whom he chatted at times. Gross deniesmaking the remark to Mastel ascribed to Gross byHutton. Without explanation, Mastel was not producedto testify. At best I cannot regard Hutton's testimony inany way as preponderating in weight over Gross' denial;and purely on testimonial demeanor observations, Iprefer and credit the latter.In view of the foregoing, it is determined that the al-leged instances of threats and picket line misconductrelied on by Respondent to justify its discharges of andits refusal to reinstate the charging parties here did not infact occur.The remaining "Burnup & Sims"'3aspect of this de-fense turns on whether () the conduct attributed to theemployees occurred during the course of Act-protectedconcerted activity and (2) whether the alleged conductin fact-as distinguished from mere employer belief, evenif bona fide-occurred. If both of these requisites are sat-isfied, a defense is established. The first of these require-ments is clearly satisfied, since without doubt the con-duct occurred in the course of Act-protected concertedactivity. However, I find that the second requirement isnot satisfied, since, as found, the conduct attributed tothe employees did not in fact occur. Accordingly, the"Burnup & Sims" defense here is not established, and I sodetermine. 14Upon the foregoing findings and the entire record, Imake the following:CONCIUSIONS OF LAW1. Jurisdiction is properly asserted here.2. Through () its threats to discharge employees forengaging in a concerted work stoppage and strike to pro-test Respondent's refusal to meet, discuss, and negotiatewith its employees' representatives regarding wages andterms and conditions of employment, (2) its discharge ofemployees for acting as spokesmen for other employees' I e, employer "belief' that valid cause for discharge existedN.L.R.B. v. Burnup & Sims, Inc., 379 U.S 21, 23 (1964)14 Additionally, Respondent's contention during the hearing and onbrief that the employees' actiities here were unconcerted is unavailing.since it is contrary to fact and unfounded in law. It is elementary that"unorganized" or informally or loosely organized employees acting inconcert, as here, possess Sectiont 7 rights under the Act, and may deal oratltempt to deal with their employer thrlough their own employee repre-sentatles. without he interplsition of a union Indeed, the Act itself,Sec 2(5) defines "labhor organization" to include an "employee represen-atill commniittee" See al)o VN .I Bl v Walshingon .llunitum Co., 370U S 9 19h62): Vic lnny Iniernalonal. Inc., 232 NIR1 353 (19771, enfdh, I.RRNM 14t8 (hh Cir 19)80)155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand for engaging in an economic strike, (3) its failure andrefusal to reinstate economic strikers except as new hires,at starting wages, and with loss of seniority accrued va-cation and medical and other benefits, and (4) its hiringof "permanent replacements" in place of strikers not re-turning to work on such terms and conditions, as foundin section II, supra, under the circumstances there de-tailed, Respondent has interfered with, restrained, andcoerced, and is continuing to interfere with, restrain, andcoerce, employees in the exercise of their rights underSection 7, in violation of Section 8(a)(l) of the Act.3. The aforesaid violations and each of them constituteunfair labor practices under the Act, and they have af-fected and, unless permanently restrained and enjoinedand otherwise appropriately remedied will continue toaffect commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving been found to have interfered with, restrained,and coerced employees in the exercise of rights guaran-teed to them by Congress under Section 7 of the Act,Respondent should, as is usual in cases of this descrip-tion, be ordered to cease and desist from such violations.Having discharged some employees and reinstated otherson prejudicial and retaliatory conditions for having exer-cised their rights under Federal law, Respondent shouldfurther, as is also usual, be required to offer uncondition-al and full reinstatement to all discharged employees andto make them whole for any wages, accruals and benefits(including vacations and vacation pay, and hospitaliza-tion and other medical benefits, including reimbursementfor any expenses incurred by reason of any cancellation,withdrawal, or lapse thereof) lost or reduced and whichmay be due, plus interest, and with restoration of senior-ity, all as determinable in a supplemental backpay pro-ceeding if necessary. Sums and interest due should becomputed as explicated in F. W. Woolworth Company, 90NLRB 289 (1950), Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).'5 All references in Respondent's re-cords indicating discharge of any of the affected employ-ees for cause or in relation to the described strike shouldbe deleted; and Respondent should be ordered not to soindicate to any prospective employer or reference-seeker.Respondent should be required to preserve and makeavailable to the Board's agents its books and records forbackpay computation and compliance determination pur-poses; and to post the customary notice. In view of whatmust be regarded as Respondent's deliberate flouting ofthe most basic policies and provisions of the Act,through its discharges of the entire employees' negotiat-ing committee, and its harshly retaliatory measures pun-ishing all of its employees who exercised fundamentalrights guaranteed to them by the Act, thereby stabbingat "the very heart of the Act."'6 Respondent should also'5 The General Counsel's plea that interest be assessed at 9 percent, assupported by its persuasive supplemental brief, is denied, since that con-tention has to date been rejected by the Board in other cases.' A. J. Krajewski Mfg. Co., 180 NLRB 1071 (1970).be required to cease and desist from violating its provi-sions. 7Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER18The Respondent, Huron Dressed Beef, Inc., Huron,South Dakota, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging or threatening to discharge any em-ployee for acting as a spokesman for other employeesseeking to discuss and negotiate concerning improvedwages and other work-related betterments, or for engag-ing in a concerted work stoppage or strike, lawful underthe National Labor Relations Act, to protest Respond-ent's refusal to meet, confer, and negotiate with its em-ployees' representatives concerning wages, benefits, andother terms and conditions of employment, or to obtainsuch benefits.(b) Imposing or threatening to impose any sanction orcondition upon any economic striker as a condition tojob reinstatement, including but not limited to requiringhim or her to file an employment application as a newlyhired employee or at wages less than previous wages, oreliminating or forfeiting his or her seniority or accruedvacation, hospitalization, or other medical or insuranceor other benefits.(c) Failing or refusing to accord strikers their full rein-statement rights as required by law.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toself-organization; to form, join, or assist any labor organi-zation; to bargain collectively through representatives oftheir own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aidor protection; or to refrain from any and all such activi-ties to the extent provided by law.2. Take the following affirmative action, necessary toeffectuate the policies of the Act:(a) Offer to all discharged employees, including butnot limited to the following employees, and each of themimmediate, full, and unconditional reinstatement to theirformer jobs with Respondent (or, if not available, sub-stantially equivalent jobs with Respondent), withoutprejudice to their seniority and other rights, privileges,wages, benefits, and emoluments, including but not limit-ed to any and all wage and pay scale increases and pro-gressions as if not discharged; and make them whole forany loss of income (including overtime, holiday, and va-cation pay, and reimbursement for all hospitalization,surgical, medical, and other payments or obligations in-curred by reason of Respondent's cancellation, with-N A'L.R.B. v Entwistle Manufacturing Company, 120 F.2d 532, 536(4th Cir. 1941).~" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order which follows hereinshall, as provided in Sec. 10248 of those Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order.and all objections thereto shall be deemed waived for all purposes.156 HURON DRESSED EEFdrawal, or nonpayment of any applicable insurance cov-erages in consequence of said employees' discharges) to-gether with interest, in the manner set forth in the sec-tion of this Decision entitled "Remedy":Mike BeckBob MaherDenton GrossRuss FloloJim BrockBill Einingand all other employees discharged by Respondent whenit declared them fired in its parking lot on October 1,1979.(b) Offer to all employees engaged in the strike on orsince October 1, 1979, who have not been reinstated orlawfully replaced, unconditional reinstatement as re-quired by law, and make them whole, in the mannerspecified in the section of this Decision entitled"Remedy," for any loss of income by reason of any fail-ure by Respondent to observe such requirements.3(c) Expunge from all of Respondent's books and re-cords any entry or reference indicating or to the effectthat the discharge, non reinstatement, or reinstatement ofany of the foregoing employees, or any rehire as a newemployee at a beginning wage or any loss of seniority orof any vacation or medical or other benefit or accrual,was because of or related to any job-related fault, dere-liction or misconduct on his or her part or because he orshe engaged in the strike here involved; and refrain frommaking any such statement voluntarily or in response toany inquiry from any employer, prospective employer,employment agency, unemployment insurance office, ref-erence-seeker, or credit or character inquiry.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage rate records, overtime records, re-cords of employees hired, records of jobs held by andpayments made to employees, and all work schedules,personnel records and reports, social security records, in-surance records, and all other records necessary or ap-propriate to determine the amounts of backpay and othersums due as well as the adjustment of seniority requiredunder, and the extent of compliance with the terms ofthis Order.(e) Post at its premises in Huron, South Dakota, copiesof the attached Notice marked "Appendix A."'9 Copiesof said notice, on forms provided by the Board's Region-al Director for Region 18, shall, after being signed byRespondent's authorized representative, be posted in saidpremises by Respondent immediately upon receipt there-of and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to insure that said notices are not al-tered, defaced, or covered by any other material.ig In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"(f) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply therewith.APPENDIXNoTrlcI To EMPIOYIFESPOSTED) BY ORI)I.R OF THENATIONAI. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.Wl: WILL NOT violate these rights of yours.WE WILL NOT threaten employees with dischargefor striking for better wages or working conditions,or for attempting through any employees' commit-tee or other representative to meet and negotiatewith us on that subject, or for striking to protestour failure or refusal to do so.WE WILL NOT discharge any employees foracting as your representatives or spokesmen or forstriking to protest our failure or refusal to meet andnegotiate with them about improved wages andbenefits.WE WIL.L NOT, as condition to reinstating em-ployees who have engaged in a lawful strike, re-quire them to apply for employment as new em-ployees, or at starting wages or wages less thanthey previously received, or with forfeiture of se-niority or of vacations or of medical or any otherbenifits.WE WILI. NOT in any other manner interferewith, restrain, or coerce you in your exercise of anyof your rights under the National Labor RelationsAct.WE WILL offer all employees we discharged onOctober 1, 1979, including but not limited to thefollowing employees, and each of them, immediate,full, and unconditional reinstatement to their formerjobs with us (or, if not available, to substantiallyequivalent jobs with us), with full seniority andother rights, privileges, benefits, and emoluments,just as if we had not discharged them, and WE WILLpay each of them in full, plus interest, for anywages and benefits (including overtime, holiday andvacation pay, and reimbursement for any hospital,157 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDsurgical, medical, and other expenses which wouldhave been covered by any applicable insurance can-celed, withdrawn, or not paid by us growing out ofour discharge of those employees) lost by themsince the date we took that action:Mike BeckBob MaherDenton GrossRuss FloloJim BrockBill Einingand all other employees we fired in our parking loton October 1, 1979.We will restore full seniority and all job rights toall employees who engaged in the strike on or afterOctober 1, 1979, and who have been reinstated toour employ; and WE Wllt pay them in full, plus in-terest, for any wages and benefits (including over-time, holiday and vacation pay, and reimbursementfor any hospital, surgical, medical and other ex-penses which would have been covered by any ap-plicable insurance cancelled, withdrawn or not paidby us at any time after our discharge of those em-ployees) lost or reduced as a condition of or at thetime of their reinstatement to our employ.WE WIL1. eliminate from our books and recordsall indications that any of the above discharged em-ployees or any of the employees participating in theabove strike was discharged, not reinstated, rehiredas a new hire, or reinstated at lower wages or with-out seniority or benefits, because of any fault ormisconduct or because of striking or attempting toexercise any lawful right; and WE WILL. NOT reportor say that to any employer, prospective employer,employment agency, unemployment insuranceoffice, reference-seeker, or credit or character in-quiry.All of our employees are free to discuss with us, them-selves, or through their representatives, their wages, orany other terms or conditions of their employment; andthey are free to strike in case of our failure or refusal tomeet, talk, discuss, negotiate, or grant improvements orthe changes they want.HURON DRESSED BEEF:, INC.158